Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 1 of 61




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA




                                                           Civil Action No. 1:21-cv-22440-KMW-CMM


                                                           AMENDED CLASS ACTION
                                                           COMPLAINT FOR:
    DONALD J. TRUMP, the Forty-Fifth President of
    the United States, ELIZABETH ALBERT, KIYAN             FIRST AMENDMENT VIOLATION
    AND BOBBY MICHAEL, JENNIFER HORTON,                    DECLARATORY JUDGMENT OF
    ANDRES CABOS, MAGALYS RIOS, AND                        UNCONSTITUTIONALITY OF SECTION
    MARIA RODRIGUEZ-FRESNEDA,                              230 AND THE COMMUNICATIONS
    INDIVIDUALLY, AND ON BEHALF OF                         DECENCY ACT
    THOSE SIMILARLY SITUATED,
                                                           FLORIDA DECEPTIVE AND UNFAIR
                   Plaintiffs,                             TRADE PRACTICES ACT,
                                                           FLORIDA STATUTES § 501.201 et seq.
                  v.                                       (INJUNCTIVE RELIEF, FLORIDA
                                                           STATUTES § 501.211(1))
    FACEBOOK, INC., and MARK ZUCKERBERG,
                                                           FLORIDA DECEPTIVEAND UNFAIR
                   Defendants.                             TRADE PRACTICES ACT,
                                                           FLORIDA STATUTES § 501.201 et seq.
                                                           (INCONSISTENT APPLICATION OF
                                                           STANDARDS, FLORIDA STATUTES §
                                                           501.2041)




        AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

          Plaintiff, Donald J. Trump, the Forty-Fifth President of the United States, Putative Class

   Members, Elizabeth Albert, Kiyan and Bobby Michael, Jennifer Horton, Andres Cabos, Magalys

   Rios, Maria Rodriguez-Fresneda, individually, and on behalf of those similarly situated, pursuant
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 2 of 61




   to Fed. R. Civ. P. 15(a)(1)(A), files this Amended Complaint as a matter of right prior to service

   of the Complaint [D.E. 1], and states:


                                            INTRODUCTION


          1.      Plaintiff, Donald J. Trump, the Forty-Fifth President of the United States, Putative

   Class Members, Elizabeth Albert, Kiyan and Bobby Michael, Jennifer Horton, Andres Cabos,

   Magalys Rios, Maria Rodriguez-Fresneda, individually, and on behalf of those similarly situated,

   by and through the undersigned counsel, brings this action against Defendant Facebook, Inc.,

   (“Facebook”), and its Chief Executive Officer, Defendant Mark Zuckerberg (“Zuckerberg”),

   individually. The allegations herein of the Plaintiff and Putative Class Members are based upon

   personal knowledge and belief as to their own acts, and upon the investigation of their counsel,

   and upon information and belief as to all other matters.

          2.      Facebook promotes itself as a service for people “to talk openly about the issues

   that matter to them, even if some may disagree or find them objectionable.” Facebook’s power

   and influence are immense. It currently boasts close to three (3) billion registered Users

   worldwide and over 124 million Users in the United States. Facebook had $86.0 billion in total

   revenue, for a net profit margin of 33.9%, in fiscal year 2020.

          3.      Facebook has increasingly engaged in impermissible censorship in response to

   coercive measures by congressional legislators and the Executive Branch, including the U.S.

   Department of Health and Human Services (“HHS”) and the Centers for Disease Control and

   Prevention (“CDC”), threatened detrimental legislative action against it, a misguided reliance

   upon Section 230 of the Communications Decency Act of 1996, 47 U.S.C. § 230, and willful

   participation in joint activity with federal actors. Facebook’s status regarding the regulation of

   speech has thus risen beyond that of a private company to that of a state actor. As such,


                                                     2
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 3 of 61




   Defendant is constrained by the First Amendment right to free speech in the censorship decisions

   it makes regarding its Users.

           4.      Legislation passed twenty-five (25) years ago intended to protect minors from the

   transmission of obscene materials on the Internet, and to promote the growth and development of

   social media companies, has enabled Facebook to grow into a commercial giant that now censors

   (flags, removes, shadow bans, etc.) and otherwise restricts with impunity the constitutionally

   protected free speech of the Plaintiff and the Putative Class Members.

           5.      The immediacy of Defendants’ threat to their Users, and potentially every

   citizen’s right to free speech, cannot be overstated. Defendants’ callous disregard of its Users’

   constitutional rights is no better exemplified than in the matter currently before the Court.

           6.      On January 7, 2021, Defendants indefinitely banned the sitting President of the

   United States from their platform for exercising his constitutional right of free speech.

           7.      Defendants extended their conditional and unconstitutional prior restraint of the

   Plaintiff’s right to free speech as a private citizen until at least January of 2023.

           8.      Defendants then served warnings to members of President Trump’s family, Team

   Trump, other Facebook Users, and Putative Class Members that its ban extends to anyone

   attempting to post Donald J. Trump’s “voice.” Censorship runs rampant against the Putative

   Class Members, and the result is a chilling effect cast over our nation’s pressing political,

   medical, social, and cultural discussions.

           9.      The Plaintiff, a sitting President of the United States, was banned by the

   Defendants, as were the Putative Class Members, using non-existent or broad, vague, and ever-

   shifting standards. While Facebook’s ban and prior restraint of the Plaintiff are well-documented,

   the untold stories of Putative Class Members are now stirring the public conscience.




                                                      3
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 4 of 61




          10.     Using the unconstitutional authority delegated to them by Congress, Defendants

   have also mounted an aggressive campaign of censorship against a multitude of Putative Class

   Members through censorship (flagging, shadow banning, etc.) resulting from legislative

   coercion.

          11.     Defendants de-platformed the Plaintiff, and Putative Class Members, at the behest

   of, in cooperation with, and with the approval of Congress and the Executive Branch.

          12.     Akin to forcing a round peg into a square hole, Facebook declared that specific

   posts of the Plaintiff had violated Facebook’s self-imposed “Community Standards.” Countless

   other Facebook Users have been censored by Facebook with no explanation given.

          13.     If Defendants can effectively censor and impose a prior restraint on the protected

   political speech of a sitting President of the United States, then the threat to Putative Class

   Members, our citizens, and our United States Constitution is imminent, severe, and irreparable.

          14.     The Plaintiff and the Putative Class Members respectfully ask this Court to

   declare that Section 230(c)(1) and (c)(2) of the Communications Decency Act of 1996, on their

   face and as applied in this matter are an unconstitutional delegation of authority, and that the

   Defendants’ actions directed at the Plaintiff and the Putative Class Members are a prior restraint

   on their First Amendment right to free speech. The Plaintiff and Putative Class Members also

   respectfully asks this Court to order the Defendants to restore the Facebook account of the

   Plaintiff, as well as those de-platformed Putative Class Members, and to prohibit Defendants

   from exercising censorship, editorial control, or prior restraint in its many forms over the posts of

   the Plaintiff and/or the Putative Class Members.




                                    JURISDICTION AND VENUE



                                                      4
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 5 of 61




           15.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, 1332,

   28 U.S.C. §§ 2201-2202.

           16.     Jurisdiction is also proper in this Court pursuant to the Class Action Fairness Act

   28 U.S.C. § 1332(d) (“CAFA”), because: (i) the proposed class consists of well over 1,000,000

   Members; (ii) the Members of the proposed Class, including the Plaintiff, are citizens of states

   different from Defendant’s home states; and (iii) the aggregate amount in controversy exceeds

   $5,000,000, exclusive of interest and costs.

           17.    Venue is proper in this Court under 28 U.S.C. § 1391(b)(2), (d), and (e)(1). A

   substantial part of the events giving rise to this claim occurred in this District, and the Plaintiff

   brings this suit for actions taken by Defendants that occurred while the Plaintiff was serving in

   his capacity as President of the United States. Also, the Defendants’ prior restraint of the

   Plaintiff’s, and the Putative Class Members’ speech continues to this day.


                                                  PARTIES

           A.      Plaintiff And The Putative Class Members

           18.     Donald J. Trump (“Plaintiff”), the Forty-Fifth President of the United States, is a

   private citizen and is domiciled in Palm Beach, Florida.

           19.     Putative Class Member Elizabeth Albert, a United States citizen, domiciled in the

   state of Florida.

           20.     Putative Class Member Kiyan and Bobby Michael, United States citizens,

   domiciled in the state of Florida.

           21.     Putative Class Member Jennifer Horton, a United States citizen, domiciled in the

   state of Michigan.




                                                      5
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 6 of 61




          22.     Putative Class Member Andres Cabo, a United States citizen, domiciled in

   Miami-Dade County, state of Florida.

          23.     Putative Class Member Magalys Rios, a United States citizen, domiciled in

   Miami-Dade County, Florida.

          24.     Putative Class Member Maria Rodriguez-Fresneda, a United States citizen,

   domiciled in Miami-Dade County, Florida.

          Class

          25.     All Facebook platform Users (“The Class”) who have resided in the United States

   between June 1, 2018, and today that had their Facebook account censored by Defendants and

   were damaged thereby.

          Defendants

          26.     Defendant Facebook is a foreign corporation with a principal place of business at

   1601 Willow Road, Menlo Park, California, and conducts business in the State of Florida,

   throughout the United States, and internationally. Facebook has forty-one (41) offices in the

   United States and forty-five (45) offices located worldwide. Facebook has been registered in

   Florida as a foreign profit corporation since 2011.

          27.     Defendant Zuckerberg is the Chairman and Chief Executive Officer of Facebook,

   Inc. Zuckerberg owns a controlling interest in Facebook’s stock, and upon information and

   belief, resides in Palo Alto, California.




                                                    6
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 7 of 61




                                      STATEMENT OF FACTS

   I.      DEFENDANTS FACEBOOK AND ZUCKERBERG


        A. Defendant Facebook

           28.    The United States Supreme Court has recognized that social media platforms such

   as Facebook provide “perhaps the most powerful mechanisms available to a private citizen to

   make his or her voice heard.” Packingham v. North Carolina, 137 S. Ct. 1730, 1737. These

   platforms have been revolution[ary],” not least because they have transformed civic engagement

   by allowing elected officials to communicate instantaneously and directly with their constituents.

   Id. Facebook enables ordinary citizens to speak directly to public officials and listen to and

   debate others about public issues, in much the same way they could if gathered on a sidewalk or

   in a public park or city council meeting or town hall.

           29.    In 2007, Facebook launched the Facebook platform, which allowed for the

   integration of third-party applications, known as “Apps,” and for the website to be integrated into

   the larger worldwide web through search-engine indexing.

           30.    Facebook actively encourages Users to express their ideas and communicate via

   its platform in the forms of comments and “likes” on postings. While encouraging extensive

   User engagement, Facebook also collects massive amounts of its Users’ data to sell to

   advertisers.

           31.    As a social media conglomerate, Facebook allows Users to publish personal pages

   with personal message postings, links to news articles, videos, photographs, and publicly interact

   with other Users through speech. The speech posted on Facebook pages ranges from Users’

   mundane musings on everyday life to the most important new topics of the day, including

   political speech.



                                                    7
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 8 of 61




          32.     A Facebook “User” is an individual who is permitted to create an account on its

   platform. A User can post on their “wall,” a type of message board, a variety of speech,

   including their own commentary, videos, photographs, and links to news articles. Other Users

   can view, share and comment on the content on the User’s wall. Users rate other Users’ content

   and speech by giving it “likes.” Users also can send messages directly to each other and are

   updated by postings within their network of friends. By communicating with each other, Users

   create valuable communications that may become newsworthy.

          33.     The general public can also access Facebook postings through the Internet if the

   User creates a public profile.

          34.     Facebook created a Newsfeed for its Users to offer selective postings, news

   articles, and targeted advertisements that it determines a User may like, depending on the

   personal information and history of that User. Facebook determines which posts and

   advertisements appear on a User’s Newsfeed by using an algorithm, which creates a ranking

   system that predicts which posts will be most valuable and meaningful to an individual.

          35.     Facebook engages in targeted censorship decisions by using both algorithms and

   employees (referred to as “content moderators”) utilizing an internal tool developed by Facebook

   called TASKS.

          36.     Facebook’s content moderators use TASKS to entertain censorship suggestions

   from employees. Facebook content moderators then often consult with their peers at other

   similarly situated social media platforms in deciding who, or what, to censor.

          37.     Facebook and Twitter Inc. employees often coordinate their censorship efforts. A

   recent review of domain names on Facebook’s TASKS platform referred to Twitter domain




                                                   8
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 9 of 61




   names, as well as particular phrases, words, or individuals both Facebook and Twitter were

   considering censoring, or ultimately did censor.

          38.     Within two (2) minutes of one another, Facebook and Twitter suspended

   President Trump on January 7, 2021. Such simultaneous censorship and its origins are suspicious

   and worthy of the Court’s consideration when evaluating the conduct of the Defendants.

          39.     Facebook also has developed a powerful tracking platform, Centra that allows

   Facebook to monitor its Users’ speech and activity, not only on each individual User’s Facebook

   page but also that Users’ speech and activity on any other social media platform across the entire

   Internet—and across all of that User’s Internet-connected devices as well.

          40.     By utilizing its Centra tracking platform, Facebook has the ability not only to

   censor (i.e., flag, shadow ban, etc.) or otherwise constrain its own Facebook Users’

   constitutionally protected speech, but also potentially to censor Facebook Users on other social

   media platforms.

          41.     Facebook has what it refers to as its “Community Standards” and states: “These

   guidelines outline our standards regarding the content you post to Facebook and your other

   Facebook products.”

          42.     Facebook’s Community Standards guidelines regarding hate speech, incitement,

   or praise of violence are vague, broad, ill-defined, or not defined at all.

          43.     Facebook’s Community Standards Guidelines on Hate Speech read as follows:

          We define hate speech as a direct attack against people — rather than concepts or
          institutions— on the basis of what we call protected characteristics: race, ethnicity,
          national origin, disability, religious affiliation, caste, sexual orientation, sex, gender
          identity and serious disease. We define attacks as violent or dehumanizing speech,
          harmful stereotypes, statements of inferiority, expressions of contempt, disgust or
          dismissal, cursing and calls for exclusion or segregation. We also prohibit the use of
          harmful stereotypes, which we define as dehumanizing comparisons that have historically




                                                      9
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 10 of 61




          been used to attack, intimidate, or exclude specific groups, and that are often linked with
          offline violence.

          44.   Facebook’s Community Standards Guidelines on Incitement of Violence read as

          follows:

          We aim to prevent potential offline harm that may be related to content on Facebook.
          While we understand that people commonly express disdain or disagreement by
          threatening or calling for violence in non-serious ways, we remove language that incites
          or facilitates serious violence. We remove content, disable accounts and work with law
          enforcement when we believe there is a genuine risk of physical harm or direct threats to
          public safety. We also try to consider the language and context in order to distinguish
          casual statements from content that constitutes a credible threat to public or personal
          safety.

          45.   Facebook’s Community Standards Guidelines on Praising Violence read as

          follows:

          In addition, we do not allow content that praises, substantively supports, or represents
          events that Facebook designates as violating violent events - including terrorist attacks,
          hate events, mass murders or attempted mass murders, multiple murders, or hate crimes.

          46.    Additionally, Facebook directs Users to another website,

   www.oversightboard.com, where Facebook states that an independent review board reviews

   content removal and account suspension decisions selectively referred to it by Facebook.

          47.    In October of 2020, Facebook formed an Oversight Board, which consists of

   twenty (20) people around the world, six (6) members from the United States, and forty (40)

   people when fully staffed. The Oversight Board is described by Zuckerberg as the Facebook

   “Supreme Court.” The purpose of the Board is to review “select” cases, review content decisions

   of Facebook staff, analyze whether the decisions made by Facebook are compliant with their set

   guidelines and standards, and ensure free speech flourishes on Facebook and Instagram

   platforms.




                                                   10
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 11 of 61




          48.     On January 7, 2021, Mark Zuckerberg unilaterally decided to “indefinitely

   suspend” Donald J Trump’s Facebook and Instagram accounts.

          49.     On January 21, 2021, the indefinite de-platforming of the Plaintiff was referred to

   Facebook’s own Oversight Board.

          50.     On May 5, 2021, the Oversight Board reviewed the decision made by Mark

   Zuckerberg to delete Facebook President Trump’s Facebook account. The Oversight Board,

   operating with half the members intended, issued an order which stated in part:

          It is not permissible for Facebook to keep a user off the platform for an undefined period,
          with no criteria for when or whether the account will be restored. In applying this
          penalty, Facebook did not follow a clear, published procedure. ‘Indefinite’ suspensions
          are not described in the company’s content policies. Facebook’s normal penalties include
          removing the violating content, imposing a time-bound period of suspension, or
          permanently disabling the page and account. It is Facebook’s role to create necessary and
          proportionate penalties that respond to severe violations of its content policies. The
          Board’s role is to ensure that Facebook’s rules and processes are consistent with its
          content policies, its values and its human rights commitments.

          51.     The Oversight Board went on to state that they would not decide on how long the

   Plaintiff would be banned from the platform, instead ordering Facebook leadership to “supply

   and justify a defined penalty.” The Oversight Board also made multiple recommendations,

   including some suggestions regarding Facebook standards and policies. The case of President

   Trump was, in essence, remanded back to Defendant Zuckerberg to define a penalty in

   accordance with their ruling.

          52.     On June 4, 2021, Facebook responded to the Oversight Boards’ ruling, changed

   its policies regarding political figures, and suspended President Trump for at least 2 years until

   January 2023. Facebook included that if President Trump were reinstated in 2023, there would

   be a strict set of rapidly escalating sanctions applicable to his account.




                                                     11
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 12 of 61




          At the end of this period, we will look to experts to assess whether the risk to public
          safety has receded. We will evaluate external factors, including instances of violence,
          restrictions on peaceful assembly and other markers of civil unrest…
          -Nick Clegg, Facebook’s Vice President of Global Affairs


          53.     In a far more sweeping gesture, Facebook pivoted on its policy of assessing the

   newsworthiness of accounts and posts in its analysis of whether to delete content. The

   newsworthiness balancing test is now allegedly applied equally by Facebook to all Users, and the

   political status of a User would no longer be considered.

          54.     While Facebook’s censoring of the Plaintiff was the most widely publicized

   action taken by Defendants, countless other Putative Class Members have had their views or

   content similarly de-platformed or censored by Defendants for arbitrary reasons, or no reason at

   all.

          55.     These Putative Class Members censored by Defendants, without the benefit of

   any review, lost not only a primary means of communicating with friends and family but also

   their ability to access wide-ranging views and content on the most pressing issues of the day.

   B. Defendant Zuckerberg

          56.     Defendant Zuckerberg is a co-founder of Facebook, and at all times relevant

   hereto has served as Facebook’s Chairman, Chief Executive Officer, and controlling shareholder.

   Upon information and belief, He resides in the Northern District of California and is a “person”

   who may be sued under 18 U.S.C. § 1961(3).

          57.     According to its 2018 Proxy Statement, Defendant Zuckerberg has the sole power

   to elect or remove any director from Facebook’s Board, as he controls a majority (53.3%) of

   Facebook’s total voting shares. Zuckerberg directs and controls Facebook’s business and is




                                                   12
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 13 of 61




   personally responsible for the damages caused by his individual and controlled entities’

   misconduct as set forth herein.

          58.     Defendant Zuckerberg was personally involved in, and personally responsible for,

   the decision to de-platform the Plaintiff. On the morning of January 7, 2021, Zuckerberg

   informed high-ranking Facebook officers of his decision that Plaintiff’s Facebook account

   should be suspended indefinitely.

   II. PLAINTIFF’S USE OF FACEBOOK’S PLATFORM

      A. The Donald J. Trump Facebook Account

          59.     The Plaintiff established his Facebook account in May of 2009 and used the

   account for several years to engage with his followers about politics, celebrities, golf, and his

   business interests, among other topics. After he announced his candidacy for President in the

   2016 election, the Plaintiff used his Facebook account to speak directly to his followers and the

   public at large. By using social media, including Facebook, the Plaintiff strategically

   circumvented what he saw as a mainstream media that was biased against him.

          60.     After his inauguration as President in January of 2017, the Plaintiff’s Facebook

   account became an instrument of his presidency. By virtue of the way he used his account, the

   Plaintiff’s messages became an important source of news and information about the government,

   as did his followers’ comments associated with the Plaintiff’s posts. The Plaintiff’s account

   became a public forum for speech by, to, and about government policy.

          61.     When the Plaintiff utilized his Facebook account in his official capacity as

   President: (a) it became an important outlet for news organizations and the U.S. government; and

   (b) his Facebook account operated as a public forum, serving a public function.




                                                    13
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 14 of 61




          62.     The comments generated by the Plaintiff’s Facebook posts also gave rise to

   important public discussion and debate about government policy. Typically, his posts would

   generate thousands of replies posted by other Users, some of which would generate hundreds or

   thousands of replies in return. The Plaintiff’s account was a digital town hall in which the

   President of the United States communicated news and information to the public directly. The

   Plaintiffs’ followers on Facebook used the reply function to respond directly to the Plaintiff and

   his office and to exchange views with one another. In addition, the general public could access

   the Plaintiff’s postings on the Internet.

          63.     The Plaintiff used his Facebook account to interact on a myriad of subjects with

   his followers and the public at large. Supporters and critics alike were welcome on the

   President’s Facebook page. No one was excluded, regardless of their views.

          64.     The Plaintiff used Facebook, and other social media platforms, to communicate

   directly with the American public more than any other President had in the past.

          65.     Not only were the Plaintiff’s Facebook posts accessible to his followers, but other

   members of the public could, and did, access his posts at any time on the Internet.

          66.     The Putative Class Members used their Facebook accounts in a similar fashion,

   sharing information, opinions, photographs, videos, and news with their networks ranging from

   friends and family to larger public audiences.

      III. DEMOCRAT LEGISLATORS COERCED DEFENDANTS TO CENSOR THE
          PLAINTIFF AND PUTATIVE CLASS MEMBERS

          67.     Democrat legislators in Congress feared the Plaintiff’s skilled use of social media

   as a threat to their own re-election efforts. These legislators exerted overt coercion, using both

   words and actions, upon Defendants to have Defendants censor the views and content of both the

   Plaintiff and the Putative Class Members that these Members of Congress disagreed with.



                                                    14
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 15 of 61




          68.      Not only did Democrat legislators openly voice their displeasure with Defendants

   for providing a platform to the Plaintiff and Putative Class Members, but they also spoke

   publicly of the steps they would take against Defendants if Defendants continued to provide a

   platform for the expression of views and content contrary to the legislators’ own agendas.

          69.      Legislators (and in one instance Michelle Obama, the former First Lady) made it

   increasingly clear that they wanted the Plaintiff and the Putative Class Members, and the views

   and content they espoused, to be banned from Defendants’ platform.

          70.      Democrat legislators then threatened to revoke the unconstitutional limited

   immunity for “good faith” censorship under Section 230 and coerced Defendants to act as their

   agent to exercise content and viewpoint censorship against the Plaintiff and the Putative Class

   Members that the Democrat legislators knew they could not accomplish on their own.

          71.      Below are just some examples of Democrat legislators threatening new

   regulations, antitrust breakup, and removal of Section 230 immunity for Defendants and other

   social media platforms if Facebook did not censor views and content with which these members

   of Congress disagreed, including the views and content of the Plaintiff and the Putative Class

   Members:

          •     “But I do think that for the privilege of 230, there has to be a bigger sense of
                responsibility on it. And it is not out of the question that that could be removed.” (Rep.
                Nancy Pelosi, Speaker of the House, April 12, 2019);

          •     “The idea that it’s a tech company is that Section 230 should be revoked, immediately
                should be revoked, number one. For Zuckerberg and other platforms.” (Joe Biden,
                Interview in December of 2019 and published January 2020);

          •     “We can and should have a conversation about Section 230 – and the ways in which it
                has enabled platforms to turn a blind eye as their platforms are used to . . . enable
                domestic terrorist groups to organize violence in plain sight.” (Statement of US Sen.
                Mark Warner on Section 230 Hearing on October 28, 2020.);




                                                     15
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 16 of 61




         •   “It’s long past time to hold the social media companies accountable for what’s
             published on their platforms.” (Bruce Reed, Biden’s Top Tech Advisor, December 2,
             2020);

         •   @jack (Jack Dorsey) Time to do something about this Tweet. (Sen. Kamala Harris’
             Tweet, October 2, 2019);

         •   2020 Presidential candidate Sen. Kamala Harris calls on Twitter to suspend President
             Trump’s account – (ABCNews.go.com October 2, 2019);

         •   If the president goes on Facebook and encourages violence, that you will make sure
             your company’s algorithms don’t spread that content and you will immediately remove
             those messages? (Sen. Markey October 23, 2020, Zuckerberg Senate Testimony);

         •   “Senator, yes. Incitement of violence is against our policy and there are not exceptions
             to that, including for politicians.” (Mark Zuckerberg response, November 17, 2020,
             Mark Zuckerberg and Jack Dorsey, Senate Tech Hearing);

         •   “…Daily, the president shocks our conscience and shakes the very foundations of our
             democracy using a powerful megaphone, social media. The President has used this
             microphone to spread vicious falsehoods and an apparent attempt to overturn the will
             of voters… Now, Mr. Zuckerberg and Mr. Dorsey, you have built terrifying tools of
             persuasion and manipulation with power far exceeding the robber barons of the last
             Gilded Age.” (Sen. Blumenthal (13:35) October 23, 2020: Tech CEO’s Senate
             Testimony)

         •   I have urged, in fact, a breakup of tech giants because they’ve misused their bigness
             and power. And indeed Section 230 reform, meaningful reform, including even
             possible repeal in large part because their immunity is way too broad and victims of
             their harms deserve a day in Court. (Sen. Blumenthal (14:48) October 23, 2020: Tech
             CEO’s Senate Testimony)

         •   “Now is the time for Silicon Valley companies to stop enabling this monstrous behavior
             and go even further than they have already by permanently banning this man (Trump)
             from their platforms. (Michelle Obama on Twitter, January 7, 2021)

         •   “The law (230) acts as a shield allowing them (Internet platforms) to turn a blind eye.
             The SAFE TECH ACT brings 230 into the modern age and makes platforms
             accountable for the harm they cause.” (Sen. Mazie Hirono’s Tweet, February 5, 2021)

         •   Before a March 2021 Joint Hearing of the Communications and Technology
             Subcommittee, the following statement was issued by the respective Democrat
             Chairmen: “This hearing will continue the Committee’s work of holding online
             platforms accountable for the growing rise of misinformation and disinformation.
             Industry self-regulation has failed. We must begin the work of changing incentives



                                                 16
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 17 of 61




                driving social media companies to allow and even promote misinformation and
                disinformation.”

          •     “There’s no Constitutional protection for using social media to incite an insurrection.
                Trump is willing to do anything for himself no matter the danger to our country. His
                big lies have cost America dearly. And until he stops, Facebook must ban him. Which
                is to say, forever.” (Rep. Adam Schiff’s Tweet, May 5, 2021)

          72.      Democrat legislators not only voiced their threats (e.g., new regulations and

   removing Section 230 immunity) to Facebook and the other major social media platforms, but

   also employed additional measures to deliver their unmistakable message that they were

   prepared to act against Defendants if Defendants did not increase their censorship of disfavored

   views and content of the Plaintiff and Putative Class Members.

          73.      These additional measures included convening public hearings, issuing

   subpoenas, dragging in the CEOs of the largest social media companies to testify publicly before

   Congress, and subjecting these CEOs to lengthy, embarrassing questioning.

          74.      Some specific examples of when these above measures were exerted on

   Defendants:

          On July 29, 2020, Four Big Tech CEOs testified before the House in an antitrust hearing.
          Amazon Founder and CEO Jeff Bezos, Defendant Zuckerberg, Apple CEO Tim Cook, and
          Alphabet and Google CEO Sundar Pichai attempted to defend their companies against
          accusations of anticompetitive practices. (Online Platforms and Market Power, Part 6:
          Examining the Dominance of Amazon, Apple, Facebook, and Google | U.S. House of
          Representatives Judiciary Committee); and

          On October 23, 2019, Defendant Zuckerberg Testified on Facebook cryptocurrency Libra
          and was confronted on child exploitation on Facebook. (Zuckerberg Testifies on Facebook
          Cryptocurrency Libra | October 23, 2019); and

          On November 17, 2020, Defendant Zuckerberg and Twitter CEO Jack Dorsey testified
          before the Senate Judiciary Committee on November 17, 2020. They were questioned on
          speech moderation policies. (Censorship, Suppression, and the 2020 Election | Hearings |
          November 17, 2020); and




                                                    17
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 18 of 61




          On March 25, 2021, Defendant Zuckerberg, Twitter's Jack Dorsey, and Google's Sundar
          Pichai appeared virtually before the House Energy and Commerce Committee. (House
          Hearing on Combating Online Misinformation and Disinformation | March 25, 2021).

          75.       With this coercion directed at Defendants by repeatedly requiring Zuckerberg’s

   appearance at hearings, and reinforcing their ability to impose regulations against Facebook, and

   strip it of its Section 230 immunity, Democrat legislators intended to force Defendants into

   permanently banning the Plaintiff’s access to his Facebook account, his followers, and the public

   at large. The other intended result of the legislators’ coercion was to deny the Putative Class

   Members and the public access to the Plaintiff’s content and views.

          76.       The message conveyed by Democrat legislators to Defendants was clear: exercise

   your authority to ban the Plaintiff and Putative Class Members who posted views contrary to the

   legislator’s points of view or risk losing the immunity afforded by Section 230 and the tens of

   billions of dollars of market share that came with it.

          77.       The legislators who pressured Defendants to censor the Plaintiff and the Putative

   Class Members who supported his views employed social media themselves extensively to

   communicate with their own constituents, promote their accomplishments in office, and

   fundraise and campaign.

          78.       With the Plaintiff removed from Facebook, it is considerably more difficult for

   the Plaintiff to act as head of the Republican Party, campaign for Republican candidates,

   fundraise, express his opinions related to the COVID-19 virus, and lay the groundwork for his

   own potential campaign run for the 2024 Republican Party nomination for President of the

   United States.




                                                    18
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 19 of 61




          79.     With the Plaintiff removed from Facebook and other social media platforms,

   balanced, direct public discussions between competing political views on national and local

   issues have ended.

          80.     By banning the Plaintiff and Putative Class Members, Defendants made it more

   difficult for them directly to communicate with the American public. This also furthered the

   desires expressed by Congress and the Executive Branch Members in limiting speech related to

   race, medicine, the election process, the economy, and immigration.

      IV. CONGRESSIONAL LEGISLATION SIGNIFICANTLY ENCOURAGED
          DEFENDANTS’ CENSORSHIP OF PLAINTIFF AND THE PUTATIVE CLASS
          MEMBERS

          81.     Facebook is currently one of the largest, if not the largest, of the social media

   platforms. Its very existence and growth have been directly enabled by congressional legislation.

          82.     In 1996, Congress passed the Communications Decency Act of 1996, which

   included Section 230(c) intending to promote the growth and development of Internet commerce

   and protect against the transmission of obscene materials over the Internet to children.

          83.     Facebook relies upon 47 U.S.C. § 230, commonly referred to as “Section 230,” or

   the “Good Samaritan” provision, to censor constitutionally permissible free speech of the

   Plaintiff and the Putative Class Members. Section 230(c) provides:

          (1). TREATMENT OF PUBLISHER OR SPEAKER
          No provider or User of an interactive computer service shall be treated as the publisher or
          speaker of any information provided by another information content provider.

          (2). CIVIL LIABILITY

          No provider or User of an interactive computer service shall be held liable on account
          of—
                        A. any action voluntarily taken in good faith to restrict access to or
                           availability of material that the provider or User considers to be
                           obscene, lewd, lascivious, filthy, excessively violent, harassing, or



                                                    19
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 20 of 61




                              otherwise objectionable, whether or not such material is
                              constitutionally protected; or

                          B. any action taken to enable or make available to information content
                             providers or others the technical means to restrict access to material
                             described in paragraph (1).

          84.      The Internet is a government-created and publicly accessible medium/place, and

   has been found by Congress to be an important public forum for the expression of economic,

   social, and political information and business in interstate commerce and is regulated under

   federal law, including the Communications Decency Act of 1996, and Section 230 thereof.

          85.      Section 230(c) has accomplished and exceeded its original purpose in terms of

   promoting the growth and development of social media platforms.

          86.      For example, founded in 2007, Facebook has grown to close to three (3) billion

   Users, had revenue in 2020 of roughly eighty-six (86) billion dollars, and recently attained

   market value surpassing one (1) trillion dollars.

          87.      However, Facebook has failed to adhere to the congressional preference spelled

   out in initially enacting Section 230(c), and that was preventing the transmission of obscene

   material to youths over the Internet.

          88.      Facebook has now become a place where pedophiles can use the platforms to

   target their intended audience. It has failed to engage with the nuances of grooming and sexual

   exploitation.

          89.      In passing Section 230(c), Congress permitted but did not mandate censorship

   action be taken by social media platforms. Section 230(c) permits Facebook to take down or

   block speech deemed “objectionable . . . whether or not such material is constitutionally

   protected.” Section 230(c) also pre-empts all conflicting state laws, preventing such censorship

   from being “made illegal . . . by any provisions of the laws of a State.”



                                                       20
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 21 of 61




          90.     Democrat legislators and Executive Branch officials have more recently made it

   clear that they have a “strong preference” for Defendants to rely on the permissive language of

   Section 230 and censoring the views and content of the Plaintiff and the Putative Class Members

   regarding certain topics including:

          •     So-called COVID-19 “misinformation,” including the lack of safety and efficacy of
          hydroxychloroquine and the use of face masks;

          •      That COVID-19 originated from a government laboratory in Wuhan, China; and

          •      Questioning the integrity and the results of the 2020 Presidential election.

          91.     Federal actors also share the fruits of Facebook’s censorship of the Plaintiff and

   the Putative Class Members. These benefits include (without limitation):

          •       CDC and the White House have used Defendants to inexpensively and effectively
   promote their directives, messages, and policies concerning COVID-19; and suppress
   contradictory medical views and content;

           •     Suppression of information suggesting or showing flaws in CDC and/or other
   federal governmental policy;

          •       Increasing the number of visitors to the CDC’s website;

            •      Boosting the CDC’s highly questionable reputation as reliable and authoritative in
   its factual and policy determinations;

         •      Creating a false impression of unequivocal support in the scientific community for
   the CDC and other governmental directives; and

          •        Suppression of opinions and information that might lead people to take actions
   contrary to the federal government’s preferences.


      V. DEFENDANTS’ WILLFUL PARTICIPATION IN JOINT ACTIVITY WITH
         FEDERAL ACTORS TO CENSOR PLAINTIFF AND THE PUTATIVE CLASS
         MEMBERS

          92.     The CDC has publicly stated that it works with “social media partners,” including

   Facebook, to “curb the spread of vaccine misinformation.” In a document dated October 11,



                                                   21
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 22 of 61




   2019, the CDC expressly stated that it was “engaging . . . partners” to “contain the spread of

   [vaccine] misinformation” and specifically stated that the CDC would “work with social media

   companies” to that end.

          93.     Facebook is among the social media “partners” referred to by the CDC.




          94.     According to publicly available emails that recently came from a Freedom of

   Information Act (“FOIA”) release, Defendants worked directly and in concert with the CDC and

   Dr. Anthony Fauci, the Director of National Institute of Allergy and Infectious Diseases

   (“NIAID”) to advance only the narrative subscribed to by Defendants and Dr. Fauci.

          95.     In an email chain from March 15 through 17, 2020, between Defendant

   Zuckerberg and Dr. Fauci, it is clear that the CDC, a government agency, was more than

   engaging “partners” merely to contain the spread of vaccine “misinformation.” The following is

   a copy of a March 15, 2020, email from that chain:




                                                   22
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 23 of 61




          96.    In response to Zuckerberg’s email, National Institute of Health (“NIH”)

   Communications Director, Courtney Billet, sent Dr. Fauci an email the next day, March 16,

   2020, which read:




                                                 23
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 24 of 61




          97.    Dr. Fauci responded to Billet by email the following day, March 17, 2020.




          98.    Dr. Fauci also responded by email to Zuckerberg that same day, March 17, 2020,

   agreeing to the collaboration Zuckerberg proposed.




                                                 24
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 25 of 61




          99.     All the redactions referred to in the above emails are notated “(b)(4)” indicating

   that the purported legal basis for the redaction was commercial or financial information.” See 5

   U.S.C. § 552(b)(4).

          100.    In April of 2020, following the emails between Dr. Fauci, NIH Communications

   Director Billet, and Defendant Zuckerberg, Defendants would begin what became a concerted,

   massive, system-wide, and worldwide program of monitoring COVID-related views and content.

   Defendants would censor posts deemed “false claims” flagged by government actors.

          101.    Facebook’s “COVID and Vaccine Policy” states Facebook does “not allow false

   claims about the vaccines or vaccination programs which public health experts have advised us

   could lead to COVID-19 vaccine rejection” and other “false claims” that “could lead to negative

   outcomes.” Facebook, COVID-19 and Vaccine Policy Updates & Protections.

          102.    The Policy clarifies that what Facebook means by “false” is not based upon actual

   or factual falsity, but rather whether the claim contradicts or challenges the pronouncements or

   recommendations propounded by public health authorities, including the CDC. See id. (stating

   that Facebook removes vaccine-related content).



                                                   25
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 26 of 61




          103.    A senior official in the Biden Administration stated that when the White House

   has been involved in “direct engagement” with social media companies, specifically including

   Facebook, to remove so-called COVID or vaccine “misinformation,” and Facebook has publicly

   confirmed that it assisted the White House in achieving this objective.

          104.    Defendants thus acted to censor other medical opinions that did not uphold that

   narrative of Dr. Fauci and the CDC.

          105.    Facebook’s censorship (i.e., flagging, shadow banning, etc.) of Users who

   engaged in speech with a different opinion or posted differing opinions of others regarding the

   COVID-19 vaccinations was closely coordinated censorship of free speech between Defendants,

   a specific government actor, Dr. Fauci, and specific government agencies, including the CDC,

   NIH, and NIAID to constrain free speech.

          106.    When Facebook censored the Plaintiff or Putative Class Members for spreading

   “false” information regarding the safety and efficacy of the vaccine, it was an act of bad faith. It

   is necessary for people to have a robust exchange of ideas, yet Defendant Zuckerberg and

   Facebook have worked closely with government actors to silence any opposing views on

   COVID-related issues.

          107.    Before, during, and after the 2020 Presidential election, the Plaintiff’s Facebook

   account was censored multiple times for the views he expressed or content he shared on

   Facebook related to COVID-19. For example:




                                                    26
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 27 of 61




                                        27
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 28 of 61




          108.    Defendants also worked directly with government actors to censor the Plaintiff

   and Putative Class Members when they supported the view or posted others who supported the

   view that hydroxychloroquine might be an effective, preventative option to protect against the

   coronavirus.

          109.    On July 15, 2021, White House Press Secretary Jennifer Psaki confirmed that

   Executive Branch officials regularly act with social media platforms at the highest levels to

   promote speech preferred by the government and to identify and censor the content of other

   speech related to COVID-19, which the government views as false. The transcript from the

   White House press briefing held on July 15, 2021, reads as follows:

                  Q Can you talk a little bit more about this request for tech
                  companies to be more aggressive in policing misinformation? Has
                  the administration been in touch with any of these companies and
                  are there any actions that the federal government can take to ensure
                  their cooperation, because we’ve seen, from the start, there’s not a
                  lot of action on some of these platforms.


                                                   28
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 29 of 61




               MS. PSAKI: Sure. Well, first, we are in regular touch with these
               social media platforms, and those engagements typically happen
               through members of our senior staff, but also members of our
               COVID-19 team, given, as Dr. Murthy conveyed, this is a big issue
               of misinformation, specifically on the pandemic.

               We’ve increased disinformation research and tracking within the
               Surgeon General’s office. We’re flagging problematic posts for
               Facebook that spread disinformation. We’re working with doctors
               and medical professionals to connect — to connect medical experts
               with popular — with popular — who are popular with their
               audiences with — with accurate information and boost trusted
               content. So we’re helping get trusted content out there.

               We also created the COVID-19 — the COVID Community Corps
               to get factual information into the hands of local messengers, and
               we’re also investing, as you all have seen in the President’s, the Vice
               President’s, and Dr. Fauci’s time in meeting with influencers who
               also have large reaches to a lot of these target audiences who can
               spread and share accurate information.

               You saw an example of that yesterday. I believe that video will be
               out Fri- — tomorrow. I think that was your question, Steve,
               yesterday; I did a full follow-up there.

               There are also proposed changes that we have made to social media
               platforms, including Facebook, and those specifically are four key
               steps.

               One, that they measure and publicly share the impact of
               misinformation on their platform. Facebook should provide,
               publicly and transparently, data on the reach of COVID-19 —
               COVID vaccine misinformation. Not just engagement, but the reach
               of the misinformation and the audience that it’s reaching.

               That will help us ensure we’re getting accurate information to
               people. This should be provided not just to researchers, but to the
               public so that the public knows and understands what is accurate and
               inaccurate.

               Second, that we have recommended — proposed that they create a
               robust enforcement strategy that bridges their properties and
               provides transparency about the rules. So, about — I think this was
               a question asked before — there’s about 12 people who are
               producing 65 percent of anti-vaccine misinformation on social



                                                 29
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 30 of 61




                 media platforms. All of them remain active on Facebook, despite
                 some even being banned on other platforms, including Facebook —
                 ones that Facebook owns.

                 Third, it’s important to take faster action against harmful posts. As
                 you all know, information travels quite quickly on social media
                 platforms; sometimes it’s not accurate. And Facebook needs to
                 move more quickly to remove harmful, violative posts — posts that
                 will be within their policies for removal often remain up for days.
                 That’s too long. The information spreads too quickly.

                 Finally, we have proposed they promote quality information sources
                 in their feed algorithm. Facebook has repeatedly shown that they
                 have the levers to promote quality information. We’ve seen them
                 effectively do this in their algorithm over low-quality information
                 and they’ve chosen not to use it in this case. And that’s certainly an
                 area that would have an impact.

          110.   At the same press conference, Surgeon General Vivek H. Murthy explicitly stated

   that the CDC desired to limit speech related to COVID-19 by working with technology

   companies to take action against those it considers to be spreading misinformation:

                 [W]e’re saying we expect more from our technology companies.
                 We’re asking them to operate with greater transparency and
                 accountability. We’re asking them to monitor misinformation more
                 closely. We’re asking them to consistently take action against
                 misinformation super-spreaders on their platforms.

                 The misinformation that we’re seeing comes from multiple
                 sources. Yes, there is disinformation that is coming from bad
                 actors. But what is also important to point out is that much of the
                 misinformation that is circulating online is often coming from
                 individuals who don’t have bad intentions, but who are
                 unintentionally sharing information that they think might be
                 helpful.

                 We know that the dramatic increase in the speed — speed and
                 scale of spreading misinformation has, in part, been enabled by
                 these platforms. So that’s why in this advisory today, we are
                 asking them to step up. We know they have taken some steps to
                 address misinformation, but much, much more has to be done. And
                 we can’t wait longer for them to take aggressive action because it’s
                 costing people their lives.



                                                  30
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 31 of 61




                  The problem right now is that the voices of these credible health
                  professionals are getting drowned out, and that’s one of the reasons
                  we are asking technology companies to help lift up the voices of
                  credible health authorities. It’s also why they have to do more to
                  reduce the misinformation that’s out there so that the true voices of
                  experts can shine through.

          111.    On July 16, 2021, White House Press Secretary Jennifer Psaki again confirmed

   that government representatives regularly interact with social media platforms to achieve its goal

   to limit speech related to COVID-19:

                  Q And just — you went through kind of the topline details of this
                  yesterday, but can you elaborate a little bit on the Facebook . . . the
                  administration to Facebook flagging of disinformation. And there’s
                  also some reporting that we’ve had that Facebook maybe hasn’t
                  been as proactive as the White House would like it to be in response
                  to some of the flagging. So, the process of how the flagging works,
                  and then whether Facebook has been amenable to those requests.

                  MS. PSAKI: Well, I would say first, it shouldn’t come as any
                  surprise that we’re in regular touch with social media platforms —
                  just like we’re in regular touch with all of you and your media outlets
                  — about areas where we have concern, information that might be
                  useful, information that may or may not be interesting to your
                  viewers.

                  You all make decisions, just like the social media platforms make
                  decisions, even though they’re a private-sector company and
                  different, but just as an example. So we are . . . regularly making
                  sure social media platforms are aware of the latest narratives
                  dangerous to public health that we and many other Americans seeing
                  — are seeing across all of social and traditional media. And we
                  work to engage with them to better understand the enforcement of
                  social media platform policies.

                  So let me give you an example, just to illustrate it a little bit. The
                  false narrative that remains active out there about COVID-19
                  vaccines causing infertility — something we’ve seen out there,
                  flowing on the Internet quite a bit, in other places as well — which
                  has been disproven time and time again. This is troubling, but a
                  persistent narrative that we and many have seen, and we want to
                  know that the social media platforms are taking steps to address it.
                  That is inaccurate, false information.



                                                    31
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 32 of 61




               If you are a parent, you would look at that information and then
               that would naturally raise concerns, but it’s inaccurate. And that is
               an example of the kind of information that we are flagging or
               raising.

               So a couple of the steps that we have — you know, that could be
               constructive for the public health of the country are providing for —
               for Facebook or other platforms to measure and publicly share the
               impact of misinformation on their platform and the audience it’s
               reaching, also with the public, with all of you to create robust
               enforcement strategies that bridge their properties and provide
               transparency about rules.

               You shouldn’t be banned from one platform and not others if you —
               for providing misinformation out there.
               Taking faster action against harmful posts. As you all know,
               information travels quite quickly. If it’s up there for days and days
               and days when people see it, you know, there’s — it’s hard to put
               that back in a box.

               And, of course, promoting quality information algorithms. I don’t
               know how they work, but they all do know how they work.
               So those are some of the steps that we think could be constructive
               for public health, for public information, for public — and, you
               know, the right of the public to know.

               Q Just to quickly follow up on the Facebook aspect of this: You
               said yesterday that 12 people were producing 65 percent of the
               misinformation on vaccines on social media platforms. Do you have
               a sense of who those people are? Are they bad actors like Russia?
               And Facebook responded yesterday after the press briefing. They
               say that they removed 18 million pieces of COVID misinformation;
               they’ve connected more than 2 billion people to reliable
               information. So does the White House find that sufficient?

               MS. PSAKI: Clearly not, because we’re talking about additional
               steps that should be taken. And frankly, information that media
               organizations could detr- — could decide whether you’re going to
               report on or not. I’m not talking just about the misinformation
               storyline; I’m talking about these individuals. I’m talking about,
               you know, how prevalent the spreading of this information is.

               MS. PSAKI: Our biggest concern here — and I, frankly, think it
               should be your biggest concern — is the number of people who are
               dying around the country because they’re getting misinformation
               that is leading them to not take a vaccine —Young people, old



                                                32
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 33 of 61




                  people, kids, children — this is all being — a lot of them are being
                  impacted by misinformation.

                  Q The big concern though, I think, for a lot of people on Facebook
                  is that now this is Big Brother watching you.

                  MS. PSAKI: They’re more concerned about that than people dying
                  across the country because of a pandemic where misinformation is
                  traveling on social media platforms? That feels unlikely to me. If
                  you have the data to back that up, I’m happy to discuss it.

                  Q Okay, and just about things that are on Facebook: I looked this
                  morning, there are videos of Dr. Fauci from 2020, before anybody
                  had a vaccine, and he’s out there saying there’s no reason to be
                  walking around with a mask. So, is the administration going to
                  contact Facebook and ask them to take that down?

                  MS. PSAKI: Well, first, I think what Dr. Fauci has said himself —
                  who’s been quite public out there — is that science evolves,
                  information evolves, and we make that available in a public way to
                  the American people.

                  Q Exactly —

          112.    The comments at the press conference by Ms. Psaki and Dr. Murthy specifically

   reference Facebook and make it clear that Facebook acts with the current administration and

   federal agencies to promote the federal government’s preferred narrative and speech, and to

   curtail and silence other narratives and speech that the government disapproves.

          113.    The White House Press Conference of July 15, 2021, indicates that Facebook was

   functioning as an agent of the Executive Branch in censoring uploads of the Plaintiff and

   Putative Class Members that challenged the origins and treatment of the COVID-19 virus.

          114.    As admitted by Ms. Psaki at her press conferences on July 15 and July 16, the

   federal government has been provided social media information related to twelve (12)

   individuals that it is claimed spread 65% of the “misinformation” related to COVID-19, and that




                                                  33
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 34 of 61




   the Executive Branch has increased tracking of what it deems to be the spread of COVID-19

   misinformation.

          115.    As stated by Ms. Psaki, the federal government has deemed that Facebook and the

   other social media platforms act on certain information, explicitly stating that Facebook in

   particular should manipulate its internal algorithms to promote what the government deems to be

   quality information or preferred speech.

          116.    As stated by Surgeon General Murthy, the CDC has asked Facebook and the other

   social media platforms “to do more to reduce the misinformation that’s out there so that the true

   voices of experts can shine through.”

          117.    As stated by Ms. Psaki, it is a goal of the federal government to ensure uniformity

   in the restriction of speech related to COVID-19 across social media platforms: “You shouldn’t

   be banned from one platform and not others if you — for providing misinformation out there.”

          118.    Other members of Congress have expressed the desire to restrict speech related to

   the COVID-19 virus, including Senator Amy Klobuchar who, on February 5, 2021, announced

   the SAFE TECH Act which threatens to remove certain legal immunities that social media

   platforms enjoy under Section 230.

          119.    On May 14, 2021, Senator Klobuchar stated that "[g]etting Americans vaccinated

   is critical to putting this pandemic behind us. Vaccine disinformation spread online has deadly

   consequences, which is why I have called on social media platforms to take action against the

   accounts propagating the majority of these lies[.]”

          120.    On March 25, 2021, Representative Mike Doyle called upon Defendant

   Zuckerberg, Jack Dorsey, and Sundar Pichai to immediately remove the twelve (12) individuals




                                                   34
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 35 of 61




   dubbed the “Disinformation Dozen” from their platforms during a congressional session on

   misinformation.

          121.   On July 20, 2021, White House Communications Director, Kate Bedingfield,

   responded to a question from Mika Brzezinski of MSNBC regarding the repeal of the immunity

   granted by Section 230 to Facebook, Twitter, and other social media platforms in the following

   exchange:

          MS. BRZEZINSKI: As a candidate, the president said he was open to getting rid of Section
          230. And I’m just wondering if he’s open to amending 230 when Facebook and Twitter
          and other social media outlets spread false information that cause Americans harm,
          shouldn’t they be held accountable in a real way? . . . Shouldn’t they be liable for publishing
          that information and then open to lawsuits?

          MS. BEDINGFIELD: We’re reviewing that and certainly they should be held accountable.
          And I think you heard the president speak very aggressively about this….

          122.   Upon information and belief, representatives of the federal government, including

   the Biden White House, CDC, and Members of Congress, have contacted Facebook to discuss

   the implementation of the government’s goals of restricting and censoring the content of speech

   related to the COVID-19 virus on Facebook’s platforms.

          123.   Democrat legislators continue their push to have Defendants use their authority

   and immunity pursuant to Section 230 to censor disfavored information, such as views contrary

   to their COVID-19 narrative.

          124.   Democratic Sens. Amy Klobuchar (Minn.) and Ben Ray Luján (N.M.) introduced

   legislation that would hold social media companies accountable for allowing the spread of

   “health-related misinformation” on their platforms during "public health emergencies."

          125.   The Health Misinformation Act would make an exception to digital platform's

   liability protections granted to them under Section 230 of the Communications Decency Act. The

   senators are looking for platforms with algorithms that promote “health-related misinformation”



                                                    35
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 36 of 61




   regarding existing public health emergencies, such as the coronavirus pandemic, to be held

   legally responsible.

          126.    The Secretary of HHS would determine what would be considered to be health

   misinformation.

          127.    The Plaintiff’s and Putative Class Members’ posts about hydroxychloroquine

   were also censored by Facebook, as only the narrative crafted by Dr. Fauci, NIAID, and the CDC

   was allowed on Facebook regarding best practices for treating the novel COVID-19. Defendant

   Zuckerberg has admitted to this in his House Anti-trust Hearing testimony on July 29, 2020. “So

   we do take that down,” Zuckerberg told a House panel, referencing posts about

   hydroxychloroquine. “It has not been proven to cure COVID,” Zuckerberg told Rep. Jim

   Sensenbrenner (R-WI). “Some of the data suggests that it might be harmful to people,” although

   medical professionals openly disagreed with Zuckerberg’s conclusion, and it has been approved

   for other ailments like malaria for decades.

          128.    The Plaintiff also expressed the view on Facebook that COVID-19 originated in

   the Wuhan laboratory in China and would specifically refer to it as the “China virus.”

          129.    Subsequently, Facebook Users posting comments discussing the Wuhan

   laboratory in China as the origin of COVID-19 or referring to COVID-19 as the “China virus”

   were similarly censored (flagged, shadow banned, etc.)

          130.    Other instances when Defendants also worked directly with government actors to

   censor free speech included when the Plaintiff challenged the integrity of the 2020 Presidential

   election process and the results of the 2020 Presidential election.

          131.    Posts concerning a lack of integrity in the 2020 Presidential election were then

   similarly censored.




                                                    36
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 37 of 61




      VI. PRESIDENT TRUMP AND THE PUTATIVE CLASS MEMBERS DE-

          PLATFORMED

          132.    The Plaintiff and the Putative Class Members were each de-platformed by

   Defendants for posts that discussed a variety of topics, including the January 6, 2021, Capitol

   Hill events, the 2020 Presidential Election, and COVID-19, the wearing of masks and alternative

   treatments for COVID-19.

          133.    Notwithstanding, members of Congress and the Executive Branch, as well as

   foreign dictators, have posted speech and videos on Facebook that are as, if not more,

   provocative than anything posted by the Plaintiff and the Putative Class Members.

          134.    Former Attorney General Loretta Lynch uploaded a video statement for the

   Senate Democrats’ Facebook page, where she extended her endorsement of anti-Trump protests.

   Lynch talked about the extent others went to in order to get change: “they’ve marched, they’ve

   bled and yes, some of them died.” Her videos remain active and available on Facebook on

   several accounts.

          135.    Representative Ayanna Pressley posted a video on Facebook calling for “unrest in

   the streets” over Trump-backing GOP members. She called for violence and rage. The video is

   active and circulating on the Facebook platform currently.

          136.     Bashar al-Assad, the President of Syria, is still an active user of Facebook. Since

   2011, he has prosecuted an uncompromising war against his own population. He has committed

   many of his most egregious war crimes strategically—sometimes to eliminate civilians who

   would rather die than live under his rule, sometimes to neutralize an international order that

   occasionally threatens to limit his power, and sometimes, as with his use of chemical weapons

   against his own citizens




                                                   37
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 38 of 61




           137.   Representative Maxine Waters, who told people to “get more confrontational” if

   the “right” verdict did not come down in the Derek Chauvin trial, is still an active Facebook

   User.



      A. Donald J. Trump

           138.   The Plaintiff’s Facebook posts of January 6, 2021, were made in his official

   capacity as President of the United States and were political rhetoric addressed to those who had

   attended his rally that day.

           139.   On January 7, 2021, Facebook, at the personal direction of Defendant Zuckerberg,

   censored the Plaintiff’s Facebook account, blocking his ability to communicate with his

   approximately thirty-five (35) million followers and the ability of the Plaintiff’s followers and

   the general public to hear, and comment on, the views and content of the speech he was

   expressing.

           140.   On January 7, 2021, Defendant Zuckerberg issued a public statement claiming

   that the Plaintiff had posted messages on his Facebook page on January 6, 2021, that could be



                                                   38
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 39 of 61




   interpreted by Facebook as inciting violence, specifically citing the events of January 6, 2021,

   stating in part:

           We believe the risks of allowing the President to continue to use our service during this
           period are simply too great. Therefore, we are extending the block we have placed on his
           Facebook and Instagram accounts indefinitely and for at least the next two weeks until
           the peaceful transition of power is complete.

           141.       On January 7, 2021, at the direction of Defendant Zuckerberg, Facebook not only

   blocked the Plaintiff’s Facebook accounts, but also threatened to censor the Plaintiff’s family and

   associates’ personal accounts if they attempted to post in the “voice” of Donald J. Trump. The

   warnings read as follow:




                                                     39
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 40 of 61




      B. Elizabeth Albert

          142.    Putative Class Member Elizabeth Albert (“Mrs. Alpert”) is a United States citizen

   residing in Greenacres, Florida.

          143.    In 2007, Mrs. Albert opened a personal Facebook account where she regularly

   posted photos of her family and used the platform to share news such as her wedding day, the

   birth of her children, birthdays, and vacations. Mrs. Albert’s personal Facebook account had

   never been warned, censored, or flagged by Facebook for the content of her posts.

          144.    In 2018, Mrs. Albert became an administrative member of the Facebook page

   called “#WalkAway Campaign.” “WalkAway Campaign” was a Facebook group and page that

   allowed Users to share their personal stories of why they decided to leave the Democrat party.

          145.    On January 8, 2021, without warning, the Defendants deleted the “#WalkAway

   Campaign” group and page. They additionally banned the personal accounts of all page

   administrators and the business pages they managed, including Mrs. Albert.




                                                  40
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 41 of 61




          146.    Defendants banned Mrs. Albert’s personal Facebook account, which resulted in

   her loss of thousands of treasured family photos and memories.

      C. Kiyan and Bobby Michael

          147.    Putative Class Members Kiyan and Bobby Michael (the “Michaels”) are United

   States citizens residing in Florida.

          148.    In 2019 the Michaels opened a joint Facebook page where they shared family

   photos, religious beliefs as Christians, tips on gardening, recipes, and their political views.

          149.    Before 2020, the Michaels’ account had never been warned, censored, or flagged

   by Facebook for the contents of its posts.

          150.    Beginning in January of 2020, the Michaels began to have content on their

   Facebook page censored by Facebook. To the Michaels’ knowledge, the censorship took place

   more than three (3) times and censored content related to COVID-19 and support for President

   Trump and his policies.

          151.    The Michaels now experience a delay when they post things to their personal

   page and notice that their page is heavily monitored and “fact-checked.” Below are a few

   examples of censorship the Defendants have used against them.




                                                    41
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 42 of 61




      D. Jennifer Horton

          152.    Putative Class Member Jennifer Horton (“Ms. Horton”) is a United States citizen

   residing in Fenton, Michigan. Ms. Horton has been an elementary school teacher since 1994.

          153.    In or about 2009, Ms. Horton created a personal Facebook account where she

   regularly shared photos of her family, posted updates on major life events, shared professional

   accomplishments, and used the page to post her opinions on the news of the day.

          154.    To her recollection, Ms. Horton had been censored on one occasion when she

   saved another user’s post regarding vaccines to read later. She received a warning from the

   Defendant that the post she saved was false information.

          155.    As a teacher, Ms. Horton was frustrated as she could not find data to support the

   benefits of masking children all day, while in school both inside and outside.




                                                   42
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 43 of 61




          156.    Ms. Horton posted on her Facebook wall an article listed on the NIH website that

   challenged the safety and efficiency of children wearing masks. Ms. Horton posted with the

   article, “If your child wears a mask all day at school, this article from the National Institute of

   Health is a must-read. Link in comments.” Screenshot below:




                                                     43
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 44 of 61




          157.     On April 17, 2021, Ms. Horton’s brother in Tennessee went missing, and she

   began using Defendant’s platform to communicate with missing persons pages and others living

   in Tennessee.

          158.     On April 29, 2021, Ms. Horton’s account was suspended for 24 hours, and she

   was notified it was due to her post.

          159.     The Plaintiff felt helpless and hopeless not being able to access the platform that

   she had turned to for over 10 years to distribute information and that she used to communicate

   with larger networks that may have helped her locate her brother.

          160.     After being shut down, Plaintiff was confused and afraid of how to operate

   within the boundaries of the Defendants’ Terms of Service because she did not want to lose her

   ability to communicate again.

          161.     Nearly 2 months later, Plaintiff’s brother was found deceased. She was left

   devastated, wondering if she could have prevented his death had she been able to communicate

   with her network on Facebook.

          162.     For years, Plaintiff was reliant on the platform as a communication tool with

   friends, family, and community.

          163.     At one of the most difficult times of her life, when communication with her

   “network” was the most important, Defendants took her voice away from her due to her post

   regarding masks.

      E. Magayls “Maggie” Rios

          164.     Putative Class Member Magalys Rios (“Ms. Rios”) is a United States citizen

   residing in Miami-Dade County, Florida.




                                                    44
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 45 of 61




           165.   Ms. Rios established her Facebook account in June 2013 and had approximately

   2,500 Facebook friends on her personal page.

           166.   She created a second Facebook account, “Maggie Rios CrossPosting”, which was

   dedicated to advocating for animals in animal shelters facing euthanasia. This account was

   entirely dedicated to the animals, and most of her personal page was dedicated to the animals as

   well.

           167.   In March of 2020, Ms. Rios began posting about inconsistencies in the way media

   reported on President Trump’s COVID-19 press conferences and shared her concerns regarding

   COVID-19.

           168.   Ms. Rios was first censored on March 22, 2020, because of a religious post

   praying for victims of COVID-19 and those who caught the virus. Defendants deleted the post

   and labeled it as a violation of community standards.

           169.   The second instance of censorship was May 25, 2020, when Ms. Rios posted

   about alternative treatments for COVID-19. Defendants deleted the post and labeled it as a

   violation of community standards, and banned Ms. Rios from posting for 24 hours.

           170.   The third time Defendants deleted Ms. Rios’s posts was on November 21, 2020,

   when she shared about an upcoming Trump rally. Defendants banned her for thirty (30) days and

   cited the Proud Boys’ involvement in the rally as the reason.

           171.   Overall, the content on Ms. Rios’s personal Facebook page was religious, anti-

   abortion, conservative, about COVID-19, and President Trump.

           172.   The thirty (30) day ban on Ms. Rios impacted her posting on “Maggie Rios

   CrossPosting,” where she posted about animals.

      F. Andres Cabo




                                                  45
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 46 of 61




          173.    Putative Class Member Andres Cabo (“Mr. Cabo”) is a United States citizen

   residing in Miami-Dade County, Florida.

          174.    Mr. Cabo established his Facebook account on June 23, 2012. In 2012, he also

   created a business account tied to his personal page for his small business.

          175.    Mr. Cabo used his personal Facebook to connect with approximately 2,600

   friends, family, and business contacts.

          176.    Mr. Cabo used his business page to promote his business, grow his audience, and

   communicate with his client base. He has purchased Facebook advertisements for his business.

          177.    Mr. Cabo’s political posts and posts supporting President Trump were flagged by

   Defendants. He received twenty-four (24) hour suspensions on May 7, 2020, December 11,

   2019, and November 27, 2019.

          178.    Mr. Cabo’s posts were flagged throughout the 2020 election cycle by Defendants.

   He was suspended from his personal account for thirty (30) days on January 6, 2021.

          179.    Suspensions arbitrarily imposed by Defendants targeted political, pro-President

   Trump content.

          180.    The suspensions have interfered with his ability to communicate with Mr. Cabo’s

   contacts. Mr. Cabo, through his business and personal account, has been harassed. The

   suspensions from posting have impacted his ability to conduct business through Facebook.

      G. Maria Rodrigues-Fresneda

          181.    Putative Class Member Maria Rodriguez-Fresneda (“Ms. Rodriguez-Fresneda”) is

   a United States citizen residing in Miami-Dade County, Florida.

          182.    Ms. Rodriguez-Fresneda established her Facebook account in 2015.




                                                   46
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 47 of 61




              183.   Ms. Rodriguez Fresneda used her personal page to connect with friends and

   family. She created a business page to promote her part-time real estate business and target new

   clients.

              184.   Ms. Rodriguez-Fresneda’s private Facebook page was permanently banned by

   Defendants five (5) days before the 2020 presidential election. She had not received any previous

   warnings, suspensions, or other forms of censorship prior to the full banning of her account.

              185.   The post that led to the permanent suspension of her account pertained to the

   contents of Hunter Biden’s laptop.

              186.   Ms. Rodriguez-Fresneda’s business page was also removed from Facebook

   because it was linked to her personal account. This resulted in an eighty percent (80%) loss of

   revenue from her part-time work. Ms. Rodriguez-Fresneda’s lost both her private and

   professional contacts and is unable to advertise her business.

                                               COUNT ONE

              VIOLATION OF THE FIRST AMENDMENT TO THE U.S. CONSTITUTION

              187. Plaintiff and the Putative Class Members restate the allegations set forth in

   paragraphs 1-186.

              188. Pursuant to Section 230 of the Communications Act, 47 U.S.C. § 230, Defendants

   are encouraged by Congress to censor constitutionally protected speech on the Internet, including

   by and among Facebook’s approximately one hundred twenty-four (124) million Users in the

   United States.

              189. As such, censorship by Defendants of constitutionally protected free speech on

   Facebook is unconstitutional on its face.




                                                      47
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 48 of 61




          190. Using its authority under Section 230(c) together and in concert with federal

   government actors, including the White House, HHS, NIAID, Dr. Fauci, Dr. Murthy, the CDC,

   and Congress, the Defendants regulate the content of speech over a vast swath of the Internet.

          191. Defendants are vulnerable to and react to coercive pressure from the federal

   government to regulate specific speech.

          192. In responding to the aforementioned government actors’ demands to regulate the

   specific speech at issue in this lawsuit and de-platform Plaintiff, Defendants were acting in

   concert with federal officials to censor protected speech.

          193. As such, Defendants’ censorship activities resulting from their willful participation

   with government actors, as well as responding to congressional coercion, amounts to state action

   by Defendants.

          194. Defendants’ censoring of the Plaintiff’s Facebook account, as well as those of the

   Putative Class Members, violates the First Amendment to the United States Constitution because

   it eliminates the Plaintiff’s and the Class Members’ participation in a public forum and the right

   to communicate to others their content and point of view.

          195. This censorship is a collusive effort between the federal government and its

   officials and Facebook and other social media platforms and their agents.

          196. Congress authorized Internet platforms under Section 230(c)(2) to censor and

   impose a prior restraint on speech that Congress was constitutionally forbidden to censor or

   restrain, yet congressional committees and congressional leaders took specific steps using

   Facebook to coerce enforcement of censorship and prior restraint against political opponents in

   violation of the First Amendment.




                                                   48
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 49 of 61




          197. These acts by legislators to encourage Facebook to censor or restrain the Plaintiff

   and the Putative Class Members were malicious, intentional, intended to harm, involved personal

   misstatements of fact, and made for personal, political, and corporate profit and advantage.

          198. The authority Congress gave to Internet platforms under Section 230(c) was

   unconstitutional, and Defendants exercised that authority in intentional and reckless disregard to

   the Plaintiff’s and the Putative Class Members’ First Amendment right to free speech.

          199. Defendants’ censoring of the Plaintiff’s and Putative Class Members’ Facebook

   accounts violates the First Amendment as applied in this matter because it imposes viewpoint

   and content-based restrictions on the Plaintiffs’ and Putative Class Members’ access to

   information, views, and content otherwise available to the general public.

          200. Defendants’ censoring of the Plaintiff’s and Putative Class Members’ Facebook

   accounts violates the First Amendment as applied in this matter because it imposes a prior

   restraint on free speech and has a chilling effect on social media Users and non-Users alike.

          201. Defendants’ blocking of the Plaintiff and the Putative Class Members from their

   Facebook accounts violates the First Amendment as applied in this matter because it imposes a

   viewpoint and content-based restriction on the ability of the Plaintiff and the Putative Class

   Members to petition the government for a redress of grievances.

          202. Defendants’ censoring of the Plaintiff by banning the Plaintiff from his Facebook

   account while exercising his free speech as President of the United States was an egregious

   violation of the First Amendment as applied in this matter.

          203. Defendant Zuckerberg is sued in his personal capacity and is liable in damages

   because he was personally responsible for Facebook’s de-platforming of the Plaintiff and other

   Putative Class Members that violated the First Amendment, as applied in this matter.




                                                   49
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 50 of 61




           204. Defendant Zuckerberg also is sued in his official capacity, along with Facebook

   itself, for injunctive relief to and for the unconstitutional censorship of the Plaintiff and the

   Putative Class Members, including Facebook’s de-platforming of the Plaintiff and the Putative

   Class Members.

                                                  COUNT TWO

             DECLARATORY JUDGMENT OF UNCONSTITUTIONALITY OF SECTION
                     230 AND THE COMMUNICATIONS DECENCY ACT


           205. The Plaintiff and the Putative Class Members restate the allegations set forth in 1-

   204.

           206. In censoring (flagging, banning, etc.) the Plaintiff and the Putative Class Members,

   Defendants relied upon and acted pursuant to Section 230(c) of the Communications Decency

   Act.

           207. Upon information and belief, Defendants would not have de-platformed the

   Plaintiff or similarly situated Putative Class Members but for the immunity purportedly offered

   by Section 230(c).

           208. Section 230(c)(2) purports to immunize social media companies from liability for

   action taken by them to block, restrict, or refuse to carry “objectionable” speech even if that

   speech is “constitutionally protected.” 47 U.S.C. § 230(c)(2).

           209. In addition, Section 230(c)(1) also has been interpreted as furnishing an immunity

   to social media companies for action taken by them to block, restrict, or refuse to carry

   constitutionally protected speech.

           210. Section 230(c)(1) and 230(c)(2) were deliberately enacted by Congress to induce,

   encourage, and promote social media companies to accomplish an objective—the censorship of




                                                     50
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 51 of 61




   supposedly “objectionable” but constitutionally protected speech on the Internet—that Congress

   could not constitutionally accomplish itself.

          211. Congress cannot lawfully induce, encourage, or promote private persons to

   accomplish what it is constitutionally forbidden to accomplish.

          212. Section 230(c)(2) is therefore unconstitutional on its face, and Section 230(c)(1) is

   likewise unconstitutional insofar as it has been interpreted to immunize social media companies

   for action they take to censor constitutionally protected speech.

          213. Section 230(c)(2) on its face, as well as Section 230(c)(1) when interpreted as

   described above, are also subject to heightened First Amendment scrutiny as content- and

   viewpoint-based regulations authorizing and encouraging large social media companies to censor

   constitutionally protected speech on the basis of its supposedly objectionable content and

   viewpoint.

          214. Such heightened scrutiny cannot be satisfied here because: (a) Section 230(c) is

   not narrowly tailored, but rather a blank check issued to private companies holding

   unprecedented power over the content of public discourse to censor constitutionally protected

   speech with impunity, resulting in a grave threat to the freedom of expression and to democracy

   itself; (b) the word “objectionable” in Section 230(c) is so ill-defined, vague and capacious that it

   results in systematic viewpoint-based censorship of political speech, rather than merely the

   protection of children from obscene or sexually explicit speech as was its original intent;

   (c) Section 230(c) purports to immunize social media companies for censoring speech on the

   basis of viewpoint, not merely content; (d) Section 230(c) has turned a handful of private

   behemoth companies into “ministries of truth” and into the arbiters of what information and

   viewpoints can and cannot be uttered or heard by hundreds of millions of Americans; and (e) the




                                                    51
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 52 of 61




   legitimate interests behind Section 230(c) could have been served through far less speech-

   restrictive measures.

             215. Accordingly, the Plaintiff, on behalf of himself and the Putative Class Members,

   seeks a declaration that Section 230(c)(1) and (c)(2) are unconstitutional on their face insofar as

   they purport to immunize from liability social media companies and other Internet platforms for

   actions they take to censor constitutionally protected speech.

             216. Accordingly, the Plaintiff on behalf of himself and Putative Class Members also

   seeks a declaration that Section 230(c)(1) and Section 230(c)(2) are unconstitutional as applied

   to this matter insofar as they purport to immunize Defendants from liability for the actions taken

   against Plaintiff and the Putative Class Members to censor their constitutionally protected

   speech.


                                            COUNT THREE

                    FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT,
                               FLORIDA STATUTES § 501.201 et seq.
                    (INJUNCTIVE RELIEF, FLORIDA STATUTES § 501.211(1))

             217. The Plaintiff and the Putative Class Members restate the allegations in paragraphs

   1 through 216 above.

             218. Defendants are engaged in trade or commerce, as defined by Florida Statutes

   § 501.203(8), within the State of Florida.

             219. The Plaintiff and the Putative Class Members have been aggrieved as a result of

   Defendants’ deceptive and misleading practices.

             220. Defendants have repeatedly failed to act in good faith and accordance with their

   stated policies regarding the removal, demonetization, and moderation of content on their

   platform.



                                                    52
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 53 of 61




            221. While Defendants’ policies ostensibly proclaim objective, uniform standards by

   which content may be censored (i.e., flagged, shadow banned, etc.) and Users suspended or

   banned from the platform, in practice, the Defendants have engaged in a subjective pattern of

   discriminating against disfavored parties, such as the Plaintiff and the Putative Class Members.

            222. Defendants’ actions are in response to coercion from government actors who have

   the capacity to remove or alter the protections currently offered by Section 230 of the

   Communications Decency Act, 47 U.S.C. § 230.

            223. Defendants’ actions demonstrate that their ostensibly objective standards omit that

   content may be removed by Defendants because government actors demand its removal.

            224. These deceptive practices are likely to deceive consumers acting in a reasonable

   manner.

            225. As detailed above, a reasonable consumer, acting under the mistaken belief that the

   Defendants are equally and fairly applying their content standards, would be left to presume that

   the Plaintiff and the Putative Class Members improperly discussed the origins of the COVID-19

   virus.

            226. Rather, the statements of the Plaintiff and Putative Class Members, in their

   statements regarding the origin of the COVID-19 virus, which were wrongfully suppressed by

   Defendants, were simply representing a viewpoint that was inconvenient to the more significant

   actors involved with the response to the virus.

            227. This demonstrates that reasonable consumers who rely on the Defendants’ good

   faith application of their own standards to information about the COVID-19 virus would, to their

   detriment, be deceived.




                                                     53
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 54 of 61




           228. Consumers relying on Defendants’ good faith application of their standards would

   have the false impression that the viewpoints suggesting the virus originated from a laboratory –

   either natural or man-made – was false, rather than simply running afoul of the Defendants’

   preferred viewpoints and desire to please legislators with outsized influence over the Defendants’

   business.

           229. Consumers relying upon Defendants to honor their content moderation standards

   and provide a full range of viewpoints are, accordingly, acting to consumers’ detriment given

   that the Defendants have their “finger on the scale” and filter out inconvenient content.

           230. Consumers are not the only parties affected by Defendants’ policies, as advertisers

   and content providers are also acting in reliance on the Defendants’ stated policies.

           231. The Plaintiffs and the Putative Class Members are aggrieved by the Defendants’

   failure to act in good faith and to apply their stated policies to the Plaintiffs’ content.

           232. Accordingly, the Plaintiff and the Putative Class Members respectfully request that

   the Court enter judgment in their favor and grant injunctive relief, restoring the Plaintiff and the

   Putative Class Members access to their platform; compelling Defendants to honor Defendants’

   own policies; imposing a monitor to ensure Defendants’ compliance with this Court’s order only

   to apply Defendants’ published standards when evaluating content on the platform; for such

   other equitable relief as the Court deems appropriate and for costs and reasonable attorneys’ fees.

                                              COUNT FOUR

               FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT,
                         FLORIDA STATUTES § 501.201 et seq.
                    (INCONSISTENT APPLICATION OF STANDARDS,
                           FLORIDA STATUTES § 501.2041)




                                                      54
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 55 of 61




          233. The Plaintiff and the Putative Class Members restate the allegations in paragraphs

   1 through 232 above.

          234. Defendants own and operate a social media platform, as defined in Florida Statutes

   § 501.2041(1)(g).

          235. Defendants’ platform does business within the State of Florida, has annual gross

   revenues of approximately $86.0 billion, and has over one hundred twenty-four (124) million

   Users in the United States.

          236. As detailed above, Defendants have acted in ways contrary to their published

   standards regarding censorship (i.e., flagged, shadow banned, etc.).

          237. These actions have resulted in inconsistent application of these standards, wherein

   content posted by the Plaintiff and the Putative Class Members have been removed from the

   platform, while other content, which by any reasonable standard must be viewed as more clearly

   in violation of the Defendants’ standards is allowed to remain on the platform.

          238. Defendants have engaged in this activity since July 1, 2021, the date Florida

   Statutes § 201.2041 came into effect.

          239. Florida Statutes § 201.2041(2)(a) requires Social Media Platforms to publish their

   standards for moderating content on their platforms.

          240. Florida Statutes § 201.2041(2)(b) requires Social Media Platforms to apply the

   standards required in Section 201.2041(2)(a) in a consistent manner.

          241. Defendants have, since July 1, 2021, failed to apply their standards in a consistent

   manner.

          242. Specifically, see paragraphs 1-226 and examples contained therein.




                                                   55
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 56 of 61




          243. The Plaintiff and the Putative Class Members have accounts with the Defendants’

   platform, and therefore qualify as Users as that term is defined in Florida Statutes

   § 501.2041(1)(b).

          244. Florida Statutes § 201.2041(6)(a) allows Users to bring a private cause of action

   against Social Media Platforms that fail consistently to apply their standards for content

   moderation.

          245. Accordingly, the Plaintiff and the Putative Class Members respectfully request that

   the Court enter judgment in their favor and grant an Order for statutory damages of $100,000.00;

   actual damages to be established at trial; punitive damages as the acts in violation of this statute

   were perpetrated in knowing and willful violation of the Defendants’ obligation to honor their

   own standards; injunctive relief allowing the Plaintiff and the Putative Class Members to resume

   posting content to the Defendants’ platform; compelling Defendants to honor their own policies

   and to impose a monitor to ensure Defendants’ compliance with this Court’s order consistently to

   apply Defendants’ own standards; only apply Defendants’ published standards when evaluating

   content on the platform such other relief as the Court deems appropriate and for costs and

   reasonable attorneys’ fees.


                                  CLASS ACTION ALLEGATIONS

          246. The Plaintiff and the Putative Class Members bring this lawsuit pursuant to Rule

   23(b)(2) and (3) of the Federal Rules of Civil Procedure on behalf of the

   following proposed class (the “Class”):




                                                    56
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 57 of 61




   All Facebook platform Members who reside in the United States, and between June 1, 2018, and today, had

      their access to their social media accounts wrongly restricted or curtailed by these Defendants and who were

                                                  damaged thereby.



             247. Subject to additional information obtained through further investigation and

   discovery, the foregoing definition of the Class may be expanded or narrowed by amendment

   or amended complaint.

             248. Specifically excluded from the Class are Defendants, its officers, directors, agents,

   trustees, parents, children, corporations, trusts, representatives, employees, principals, servants,

   partners, joint venturers, or any entities controlled by Defendant, and its heirs, successors,

   assigns, or other persons or entities related to or affiliated with Defendant and/or its officers

   and/or directors, the judge assigned to this action, and any member of the judge’s immediate

   family.

             249. Numerosity. The Members of the Class are so numerous that individual joinder is

   impracticable. Upon information and belief, the Plaintiff and the Putative Class Members allege

   that the Class contains hundreds of thousands of members. Although the precise number of

   members is unknown, the true number of members is known by Defendants, and thus, may be

   notified of the pendency of this action by first class mail, electronic mail, social media, and/or

   published notice.

             250. Existence and predominance of common questions of law and fact. Common

   questions of law and fact exist as to all members of the Class and predominate over any

   questions affecting only individual members of the Class. These common legal and factual

   questions include, but are not limited to, the following:




                                                          57
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 58 of 61




          (a) whether the Defendants’ conduct violated the First Amendment of the Constitution of

          the United States

          (b) whether Section 230 is an unconstitutional delegation of power Congress cannot

          exercise.

          (c) whether the Defendants conduct violates any other state or federal statutes.

          251. Typicality. The Plaintiff and the Putative Class Members’ claims are typical of the

   claims of the other members of the Class in that Defendants arbitrarily prevented the Plaintiff

   and the Putative Class Members from using their social media accounts or curtailed or limited

   the Plaintiff, the Putative Class Members and the Class use of their accounts to inhibit or prevent

   the Plaintiff, Putative Class Members from engaging in speech that Defendants disliked or

   contrary to Defendants’ opinions or beliefs, in violation of the First Amendment of the United

   States Constitution.

          252. Adequacy of representation. The Plaintiff and the Putative Class Members will

   fairly and adequately protect the interests of the Class. The Plaintiff and the Putative Class

   Members have retained counsel highly experienced in complex consumer class action litigation,

   and the Plaintiff and the Putative Class Members intend vigorously to prosecute this action.

   Further, the Plaintiff and the Putative Class Members have had no interests that are antagonistic to

   those of the Class.

            253. Superiority. A class action is superior to all other available means for the fair and

    efficient adjudication of this controversy. The damages or other financial detriment suffered by

    individual Putative Class Members is relatively small compared to the burden and expense that

    would be entailed by individual litigation of their claims against Defendant. It would thus be

    virtually impossible for the Class, on an individual basis, to obtain effective redress for the




                                                    58
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 59 of 61




    wrongs committed against them. Furthermore, even if members could afford such

    individualized litigation, the court system could not. Individualized litigation would create the

    danger of inconsistent or contradictory judgments arising from the same set of facts.

    Individualized litigation would also increase the delay and expense to all parties and the court

    system from the issues raised by this action. By contrast, the class action device provides the

    benefits of adjudication of these issues in a single proceeding, economies of scale, and

    comprehensive supervision by a single court and presents no unusual management difficulties

    under the circumstances here.

            89.   The Class may also be certified because:

                  (a)     the prosecution of separate actions by individual Class embers would create
                  the risk of inconsistent or varying adjudication with respect to individual Putative
                  Class Members that would establish incompatible standards of conduct for the
                  Defendant;

                  (b) the prosecution of separate actions by individual Class members would
                  create a risk of adjudications with respect to them that would, as a practical matter,
                  be dispositive of the interests of other Class members not parties to the
                  adjudications, or substantially impair or impede their ability to protect their
                  interests; and/or

                  (c) Defendant has acted or refused to act on grounds generally applicable to the
                  Class as a whole, thereby making appropriate final declaratory and/or injunctive
                  relief with respect to the embers of the Class as a whole.

                                    DEMAND FOR JURY TRIAL

           90.    The Plaintiff and the Putative Class Members demand a trial by jury on all issues

   so triable.




                                                    59
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 60 of 61




                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Donald J. Trump and the Class respectfully request that the

   Court enter an Order certifying this case as a class action, appointing the Plaintiff as Class

   Representative and appointing the Plaintiff’s counsel as Lead Class Counsel and that the Court

   Order, adjudge, and decree in favor of the Plaintiff and the Class against the Defendants for:

          A. An award of Compensatory and Punitive damages to the Plaintiff and the Class in an

              amount to be determined at trial;

          B. An injunction and declaratory judgment ordering Facebook immediately to retore

              access of the Plaintiff and Putative Class Members to their Facebook accounts;

          C. An injunction and declaratory judgment ordering Facebook to remove its warning

              labels and misclassification of all content of the Plaintiff and the Class and to desist

              from any further warnings or classifications;

          D. A judgment declaring Sections 230(c)(1) and (c)(2) of the Communications Decency

              Act of 1996 unconstitutional on its face and as applied to Plaintiff and the Class;

          E. An injunction imposing a monitor to ensure Defendants’ compliance with this Court’s

              Order consistently to apply Defendants’ own standards, only apply Defendants’

              published standards when evaluating content on the platform,

          F. Damages and punitive damages pursuant to Florida Statutes §501.2041.

          G. An award of attorneys’ fees and costs to the Plaintiff and the Class in an amount to be

              determined at trial;

          H. An award of punitive damages to the Plaintiff and the Class in an amount to be

              determined at trial; and

          I. An award of such other and further relief as the Court may deem just and proper.




                                                    60
Case 1:21-cv-22440-KMW Document 16 Entered on FLSD Docket 07/27/2021 Page 61 of 61




   Respectfully submitted,

   /s/ Matthew Lee Baldwin
   Matthew L. Baldwin, Esq.
   Florida Bar No. 27463                         RICHARD P. LAWSON, ESQ.
                                                 Florida Bar No. 165085
   VARGAS GONZALEZ
   BALDWIN DELOMBARD, LLP                        LUIS MARTINEZ-MONFORT, ESQ.
   815 Ponce De Leon Blvd.,                      Florida Bar No. 0132713
   Third Floor
   Coral Gables, FL 33134                        Gardner Brewer Martinez-Monfort P.A.
   Telephone: (305) 631-2528                     400 North Ashley Drive, Ste. 1100
   Email: Matthew@VargasGonzalez.com             Tampa, FL 33602
   E-service: Service8@VargasGonzalez.com        (813) 221-9600 Telephone
                                                 (813) 221-9611 Fax
   /s/ Carlos Trujillo                           E-mail:
   Carlos Trujillo, Esq.                         rlawson@gbmmlaw.com
   Florida Bar No. 42697                         lmmonfort@gbmmlaw.com
   Of Counsel                                    litigation@gbmmlaw.com
   Email: CTrujillo@VargasGonzalez.com
   E-service: Service8@VargasGonzalez.com        JOHN Q. KELLY
                                                 (Pro Hac Vice)
   JOHN P. COALE                                 jqkelly@ibolaw.com
   (Pro Hac Vice)
   2901 Fessenden St. NW                         MICHAEL J. JONES
   Washington, D.C. 20008                        (Pro Hac Vice Forthcoming)
   johnpcoale@aol.com                            mjones@ibolaw.com
   Telephone: (202) 255-2096
                                                 RYAN S. TOUGIAS
   FRANK C. DUDENHEFER, JR.                      (Pro Hac Vice Forthcoming)
   THE DUDEHEFER LAW FIRM L.L.C                  rtougias@ibolaw.com
   (Pro Hac Vice)
   fcdlaw@aol.com                                IVEY, BARNUM & O’MARA
   2721 St. Charles Ave, Suite 2A                170 Mason Street
   New Orleans, LA 70130                         Greenwich, CT 06830
   Telephone: (504) 616-5226                     Telephone: (203) 661-6000
                                                 Facsimile: (203) 661-9462




                                            61
